DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

         POMPANO SENIOR SQUADRON FLYING CLUB, INC.,
                         Appellant,

                                     v.

              STEVEN J. BORER and MICHAEL W. BORER,
                            Appellees.

                               No. 4D21-1520

                           [December 1, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Phoebee R. Francois, Judge; L.T. Case No. COWE20-
22099 (81).

  Edward F. Holodak of Edward F. Holodak, P.A., Plantation, for
appellant.

   Ron Renzy of Wallberg & Renzy, P.A., Coral Springs, for appellees.

PER CURIAM.

   Appellant appeals a final judgment in favor of appellees. We affirm all
issues raised without comment. However, we remand for the trial court
to strike the reference to Michael Borer as a recovering party in the final
judgment because he previously voluntarily dismissed his claim. See
generally Conklin v. Perez, 321 So. 3d 294 (Fla. 4th DCA 2021) (affirming
and remanding to correct scrivener’s error).

   Affirmed and remanded with instructions.

WARNER, GERBER and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.